Citation Nr: 1023679	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to 
December 1998.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision in which the RO, inter 
alia, continued a 10 percent rating for hypertension.  In 
February 2005, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in March 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2006.

In August 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In September 2008, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
action, the AMC continued to deny the claim (as reflected in 
a March 2010 supplemental SOC (SSOC)) and returned this 
matter to the Board for further consideration.

As a final preliminary matter, the Board notes that, in 
December 2005, the Veteran's physician submitted a statement 
indicating that the Veteran's sleep apnea should be service-
connected; service connection for sleep apnea was previously 
denied in an August 1999 rating decision.  Also, in 
April 2010, the AMC noted that a claim for service connection 
for heart disease secondary to hypertension had been raised 
by the record.  As the record does not reflect that the RO 
has adjudicated either a request to reopen his claim for 
service connection for sleep apnea or the matter of service 
connection for heart disease secondary to hypertension have 
yet been addressed by the RO, these matters are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the April 2004 claim for increase, the 
evidence reflects that the Veteran's diastolic blood pressure 
has been predominantly less than 110, and systolic blood 
pressure has been predominantly less than 200.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a May 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for an 
increased rating for service-connected hypertension, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The December 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the May 2004 letter.

Post rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, and a July 2008 letter set 
forth the applicable rating criteria for evaluating the 
Veteran's hypertension, consistent with Dingess/Hartman.  
After issuance of the March 2006 and July 2008 letters, and 
opportunity for the Veteran to respond, the March 2010 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
September 2004, February 2006, and August 2009 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's 
August 2008 Board hearing, along with various written 
statements provided by the Veteran, and by his representative 
and former wife, on his behalf.  The Board also finds that no 
additional RO action to further develop the record on the 
claim for an increased rating for hypertension is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Background

In an August 1999 RO decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
hypertension.  The Veteran filed his current claim for a 
rating in excess of 10 percent for hypertension in April 
2004.

From March 3 through 5 2004, the Veteran was admitted to a 
private hospital with elevated blood pressure readings as 
high as 220/110.  He was started on medication, and it was 
noted that his blood pressure slowly came under control.  He 
was discharged in stable condition.  Five days later, he had 
a blood pressure reading of 220/120.

VA treatment notes reflect the following blood pressure 
readings:  on March 8, 2004, 173/73, 160/80; on March 18, 
2004, 209/106, 197/117, 190/106; on March 26, 2004, 200/94, 
180/98; on April 6, 2004, 179/97, 200/100, 158/90, 187/114, 
213/103, 200/100; on April 7, 2004, 158/90, 187/114, 141/84; 
on April 8, 2004, 136/69; on April 9, 2004, 114/61; on April 
11, 2004, 130/70; on April 13, 2004, 132/74; on April 14, 
2004, 132/74; on April 26, 2004, 109/60; on June 3, 2004, 
184/76, 158/92, 162/100; and on July 9, 2004, 136/71.

On VA examination in September 2004, the Veteran reported 
experiencing bleeding out of his nose and mouth.  He stated 
that he was on medication for his blood pressure.  The 
examiner noted that according to the Veteran's medical 
records, he had not refilled his blood pressure medication 
since the previous May.  At that time, blood pressure 
readings were 222/133, 236/138, and 230/128.  The examiner 
administered 0.3 mg of Clonidine, and 45 minutes later, the 
blood pressure reading was 184/98.  The examiner noted that 
on July 9, 2004, blood pressure was 136/71; on June 3, 2004, 
162/100; and on April 26, 2004, 109/60.  The diagnosis was 
hypertension with noncompliance to medical regimen.

VA treatment notes reflect the following blood pressure 
readings:  on September 17, 2004, 222/130, 236/138, 230/128, 
182/92; on September 28, 2004, 90/50, 100/60; on September 
29, 2004, 130/55; on November 17, 2004, 132/64; and on 
December 15, 2004, 120/66.

In February 2005, the Veteran stated that he had been 
hospitalized for high blood pressure.  He recalled bleeding 
from his nose and mouth.  He indicated that his medication 
had been increased.  

A private emergency room record from February 10, 2005, has a 
blood pressure reading of 154/75.  

VA treatment notes reflect the following blood pressure 
readings:  on March 22, 2005, 200/110, 154/98; on June 10, 
2005, 180/110, 168/100; on June 13, 2005, 170/100; on August 
12, 2005, 130/73; and on October 11, 2005, 180/105.

A private treatment record from October28, 2005 shows that 
the Veteran's blood pressure was 119/55.  Private emergency 
room records contain the following blood pressure readings:  
on October 11, 2005, 178/92; on October 28, 2005, 119/55.  

VA treatment notes reflect the following blood pressure 
readings:  on November 1, 2005, 158/66, 158/84, 164/84, 
154/90, 142/77; on November 2, 2005, 142/77, 144/88, 142/72, 
105/67, 106/50; and on November 3, 2005, 99/44, 99/42.

During a stress test performed on November 4, 2005, blood 
pressure was 148/110, 169/114, 150/91, 130/86, 146/103, 
150/103, 146/105.

VA treatment notes reflect the following blood pressure 
readings:  on November 4, 2005; 113/60; on November 7, 2005, 
128/70; and on November 9, 2005, 109/58.

Another private treatment record from November 9, 2005, shows 
a blood pressure reading of 109/58.

In an undated statement, the Veteran's former spouse remarked 
that the Veteran had suffered from high blood pressure for 
years.  She stated that he had been hospitalized for high 
blood pressure.

Another VA treatment note contains the following blood 
pressure reading:  on December 27, 2005, 138/88.

On VA examination in February 2006, the Veteran reported 
experiencing dizziness and occasional nose bleeds.  He said 
that he had previously been hospitalized, and his blood 
pressure was not controlled.  He stated that he took up to 
five medications to attempt to control his blood pressure.  
The examiner recorded blood pressure readings of 178/92, 
171/96, 164/98.  The examiner remarked that the Veteran was 
very obese.  The diagnosis was hypertension, poorly 
controlled.

VA treatment notes reflect the following blood pressure 
readings:  on March 10, 2006, 138/88; on April 21, 2006, 
190/112, 158/110, 141/79, 181/116; on April 22, 155/95; on 
April 24, 2006, 158/110, 118/73; on April 25, 2006, 130/73, 
128/93; on April 28, 2006, 130/73; on May 20, 2003, 164/90, 
158/100; on May 23, 2006, 128/84, 124/69; on August 1, 2006, 
140/100, 138/96, 138/88; on August 18, 2006, 110/70; on 
September 26, 2006, 180/110, 172/108, 160/94; on December 1, 
2006, 180/92; on December 15, 2006, 160/90; on December 21, 
2006, 150/88; on December 28, 2006, 156/100, 164/100; on 
December 29, 2006, 164/100; on July 2, 2007, 220/128, 
208/126, 190/108; on July 19, 2007, 239/123; on September 26, 
2007, 180/70; on October 5, 2007, 180/118, 180/112; on 
November 8, 2007, from 180/100 to 230/120, 228/120, 210/120, 
190/90, 191/99, 188/95; on November 9, 2007, 192/89, 216/109, 
205/120, 186/91, 179/90; on December 28, 2007, 176/100, 
168/100; and on March 5, 2008, 150/90.

During his August 2008 Board hearing, the Veteran testified 
that every time he went to the doctor, his blood pressure is 
always 180/100.  He then testified that his blood pressure is 
100/100 every time he saw the doctor.  He indicated that he 
has been to the emergency room a few times.  He said that he 
was admitted to the hospital, and his blood pressure was 
100/100.  He remarked that he had to double up on his 
medication to keep his blood pressure down.  He stated that 
he had been given a bag to check his blood pressure, and his 
blood pressure was "120/1-something."  He said that he had 
bled from his nose and mouth.

VA treatment notes reflect the following blood pressure 
readings:  on March 2, 2009, 206/126, 110/80; on April 21, 
2009, 130/98, 130/80; on April 23, 2009, 194/81; and on July 
29, 2009, 140/80.

On VA examination in August 2009, the Veteran reported that 
he was on blood pressure medication and experienced 
headaches, nosebleeds, and bloodshot eyes.  He said that he 
could not walk 100 yards without getting short of breath, 
chest pain, and profuse sweating.  He said that he doubled up 
on all of his medications to control his blood pressure.  At 
the examination, blood pressure was 156/89, 185/93, and 
150/86.  It was noted that the Veteran was limited with 
exercise due to morbid obesity.  The diagnosis was 
uncontrolled essential hypertension on multiple medications.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

The Veteran's hypertension is rated as 10 percent disabling 
under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  38 C.F.R. § 4.104.

At the outset, the Board notes that, effective October 6, 
2006, VA revised the regulation that governs the evaluation 
of specific cardiovascular disorders-those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020.  See 38 C.F.R. 4.100.  The revised regulation adds a 
new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for 
hypertensive vascular disease, stating that hypertension is 
to be evaluated separately from hypertensive heart disease 
and other types of heart disease.  The Board notes, however, 
that the actual criteria for rating hypertension (set forth 
in Diagnostic Code 7101, as above) has remained unchanged.  
Hence, the RO's failure to provide notice of the revision is 
harmless error.   See, e.g., Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 10 percent for the 
Veteran's hypertension is not warranted at any time pertinent 
to the April 2004 claim for increase.

As noted above, the next higher rating of 20 percent under 
Diagnostic Code 7101 requires diastolic blood pressure 
predominantly at 110 or more (emphasis added); here, however, 
that requirement has not been met.

Collectively, the above-described medical evidence reflects 
that diastolic blood pressure has been predominantly less 
than 110, and systolic blood pressure has been predominantly 
less than 200.  Although the Veteran has correctly pointed 
out that at various times pertinent to the current claim for 
increade, he has had blood pressure readings in excess of 100 
diastolic and 200 systolic, the Board observes that these 
readings appear to be isolated incidents.  In particular, the 
Board notes that in each of these instances, the spike in the 
blood pressure reading appeared to be transitory and 
temporary, as in each case, blood pressure readings taken 
relatively shortly before and after each spike are shown to 
be less than 110 diastolic and less than 200 systolic.  Thus, 
the few blood pressure spikes apparent in the record appear 
to reflect momentary aberrations from diastolic blood 
pressure has been predominantly less than 110, and systolic 
blood pressure has been predominantly less than 200 during 
the time frame pertinent to the matter on appeal, and do not 
reflect a sustained period of predominant increase that would 
justify any staged rating under Diagnostic Code 7101.  As 
such, the criteria for at least the next higher, 20 percent 
rating under Diagnostic Code 7101, are not met.  It logically 
follows that the criteria for an even higher rating for 
hypertension are, likewise, not met.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's hypertension, 
pursuant to Hart, and that the claim for a higher rating must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10 percent for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


